     Case 3:19-cv-00710 Document 187 Filed 12/17/20 Page 1 of 1 PageID #: 11714




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JONATHAN R., et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                              Defendants.



                                            ORDER


         The Court will hold a telephonic status conference in the above-styled case on December

21, 2020, at 1:30 p.m. The call-in information for the call is as follows: 703-724-3100, then dial

4002661# to be placed on hold pending the start of the call.

         IT IS SO ORDERED.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:            December 17, 2020
